     Case 3:18-cv-00259-CAB-MDD Document 73 Filed 06/23/20 PageID.603 Page 1 of 5



1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALLEN HAMMLER,                            Case No.: 18-cv-0259-CAB-MDD
12                                Plaintiff,
                                               ORDER DENYING PLAINTIFF'S
13   v.                                        MOTION TO COMPEL
                                               DISCOVERY RESPONSES
14   J. HERNANDEZ, Correctional
     Officer, and A. MAGALLANES,
15   Correctional Officer,                     [ECF No. 65]
16                            Defendants.
17
18                               I.    INTRODUCTION
19         Plaintiff Allen Hammler (“Plaintiff”), a state prisoner proceeding pro se
20   and in forma pauperis, initiated this action against Defendants J. Hernandez
21   and A. Magallanes (collectively, “Defendants”) by filing a Complaint pursuant
22   to 42 U.S.C. § 1983. (ECF Nos. 1, 25). Presently before the Court is
23   Plaintiff’s Motion to Compel Discovery Response, filed on April 24, 2020,
24   nunc pro tunc. (ECF No. 65).
25         For the reasons stated herein, the Court DENIES Plaintiff’s motion to
26   compel discovery responses. (ECF No. 65).
27

                                               1
                                                                     18-cv-0259-CAB-MDD
     Case 3:18-cv-00259-CAB-MDD Document 73 Filed 06/23/20 PageID.604 Page 2 of 5



1                              II.   LEGAL STANDARD
2          The Federal Rules of Civil Procedure authorize parties to obtain
3    discovery of “any nonprivileged matter that is relevant to any party’s claim or
4    defense and proportional to the needs of the case . . . .” Fed. R. Civ. P.
5    26(b)(1). “Information within the scope of discovery need not be admissible in
6    evidence to be discoverable.” Id. District Courts have broad discretion to
7    limit discovery where the discovery sought is “unreasonably cumulative or
8    duplicative, or can be obtained from some other source that is more
9    convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C).
10         A party may request the production of any document within the scope of
11   Rule 26(b). Fed. R. Civ. P. 34(a). “For each item or category, the response
12   must either state that inspection and related activities will be permitted as
13   requested or state an objection to the request, including the reasons.” Fed. R.
14   Civ. P. 34(b)(2)(B). If the responding party chooses to produce responsive
15   information, rather than allow for inspection, the production must be
16   completed no later than the time specified in the request or another
17   reasonable time specified in the response. Id. An objection must state
18   whether any responsive materials are being withheld on the basis of that
19   objection. Fed. R. Civ. P. 34(b)(2)(C). An objection to part of a request must
20   specify the part and permit inspection or production of the rest. Id. The
21   responding party is responsible for all items in “the responding party’s
22   possession, custody, or control.” Fed. R. Civ. P. 34(a)(1). Actual possession,
23   custody or control is not required. Rather, “[a] party may be ordered to
24   produce a document in the possession of a non-party entity if that party has a
25   legal right to obtain the document or has control over the entity who is in
26   possession of the document.” Soto v. City of Concord, 162 F.R.D. 603, 620
27   (N.D. Cal. 1995). A party propounding discovery may seek an order

                                             2
                                                                      18-cv-0259-CAB-MDD
     Case 3:18-cv-00259-CAB-MDD Document 73 Filed 06/23/20 PageID.605 Page 3 of 5



1    compelling disclosure when the opposing party fails to respond, or contains
2    unfounded objections, to discovery requests. Fed. R. Civ. P. 37(a)(3)(B).
3                                  III. DISCUSSION
4          Plaintiff’s motion does not specify which discovery requests are at issue,
5    and instead asks for “all requested evidence” from Set Two, along with any
6    “omitted discovery” from Defendants’ responses. (ECF No. 65 at 1).
7    Defendants oppose Plaintiff’s motion for its untimeliness along with
8    Plaintiff’s failure to meet the burden of proof under Federal Rule of Civil
9    Procedure 37. (ECF No. 69). Regardless of this, and out of an abundance of
10   caution, Defendants addressed each discovery request in Plaintiff’s Request
11   for Production, Set Two. (See Id.).
12   1.    Timeliness
13         As a threshold issue, Defendants assert that Plaintiff’s Request for
14   Production, Set Two, was untimely because it was served less than 33 days
15   before the close of discovery. (ECF No. 69 at 2). Although the Court must
16   construe pleadings liberally, “[p]ro se litigants must follow the same rules of
17   procedure that govern other litigants.” King v. Atiyeh, 814 F.2d 565, 567 (9th
18   Cir. 1987), overruled on other grounds by Lacey v Maricopa Cnty., 693 F.3d
19   896 (9th Cir. 2012) (en banc). Courts, however, have “a duty to ensure that
20   pro se litigants do not lose their right to a hearing on the merits of their claim
21   due to ignorance of technical procedural requirements.” Balistreri v. Pacifica
22   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990), overruled on other grounds by
23   Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). “‘[S]trict time limits . . .
24   ought not to be insisted upon’ where restraints resulting from a pro se
25   prisoner plaintiff’s incarceration prevent timely compliance with court
26   deadlines.” Eldridge v. Block, 832 F.2d 1132, 1136 (9th Cir. 1987) (citing
27   Tarantino v. Eggers, 380 F.2d 465, 468 (9th Cir. 1967)).

                                             3
                                                                      18-cv-0259-CAB-MDD
     Case 3:18-cv-00259-CAB-MDD Document 73 Filed 06/23/20 PageID.606 Page 4 of 5



1          The Court waives the timeliness requirement in this instance because
2    of Plaintiff’s status as a prisoner proceeding pro se. Accordingly, the Court
3    overrules Defendants’ objection to timeliness.
4    2.    Request for Production, Set Two
5          Plaintiff’s motion requests Defendants to produce all evidence from his
6    Request for Production (“RFP”), Set Two, along with any omitted evidence
7    from their response dated March 20, 2020. (ECF No. 65 at 1). Plaintiff
8    supports his request by merely alleging that Defendants have not been
9    forthcoming. (Id.). He contends that Defendants are intentionally delaying
10   the production of documents, hindering his ability to timely review and
11   prepare his case. (See Id. at 2).
12         On May 20, 2020, Defendants provided a detailed Response in
13   Opposition to Plaintiff’s motion. (ECF No. 69). Defendants contend their
14   response was made in good faith and assert that any delay in production due
15   to the COVID-19 pandemic has not prejudiced Plaintiff due to the extension
16   of discovery deadlines. (ECF No. 69-1).
17         On March 03, 2020, Defendants received Plaintiff’s RFP, Set Two.
18   (ECF No. 69-1 at 2). Plaintiff’s RFP propounded 14 requests, numbered 14
19   through 28. (See Id. at 7-20). On March 20, 2020, Defendants responded to
20   Plaintiff’s RFP, Set Two, by objecting and providing substantive responses
21   where applicable. (Id.). Due to direct impact of COVID-19 on prison
22   operations within the California Department of Corrections and
23   Rehabilitation, Defendants were unable to explicitly reply to the existence of
24   certain responsive documents. (Id. at 2) [Declaration of Deputy A.G.
25   Cassandra J. Shryock]. In light of this, through continued communication
26   with Richard J. Donovan Correctional Facility (“RJD”), Defendants were able
27   to supplement their initial reply to provide substantive responses to

                                             4
                                                                     18-cv-0259-CAB-MDD
     Case 3:18-cv-00259-CAB-MDD Document 73 Filed 06/23/20 PageID.607 Page 5 of 5



1    Petitioners RFP. (Id. at 2-4, and 21-34). Specifically, on April 24, May 7, and
2    May 18, 2020, Defendants supplemented their responses to unequivocally
3    and substantively reply to each unanswered request as responsive documents
4    were located by RJD staff. (Id.).
5          Although Defendants were unable to fully and unequivocally respond to
6    the initial request, their efforts have not been discounted. Defendants have
7    taken thorough measures to ensure responsive documents have been located
8    at RJD and provided them to Plaintiff.
9          Prior to Defendants’ supplemental responses, on April 21, 2020, nunc
10   pro tunc, Plaintiff filed this motion requesting “omitted” responses which
11   have subsequently been provided by Defendants in their supplemental
12   responses. Accordingly, Plaintiff’s motion to compel the omitted responses is
13   DENIED as moot. Plaintiff also requests that Defendants provide “all the
14   requested evidence” in his RFP, set two. However, plaintiff does not point to
15   or cite any deficiencies in Defendants’ responses. Let alone, Plaintiff’s motion
16   is the first time Defendants were made aware of any dissatisfaction to their
17   responses. The Court cannot make assumptions on its own behalf as to
18   which requests Plaintiff believes are lacking. Defendants made significant
19   efforts to respond to each request. Therefore, the Court DENIES Plaintiff’s
20   motion for further response.
21                                IV.    CONCLUSION
22         Based on the foregoing, the Court DENIES Plaintiff’s motion to compel
23   discovery response. (ECF No. 65).
24   Dated: June 22, 2020
25
26
27

                                             5
                                                                     18-cv-0259-CAB-MDD
